Citation Nr: 0504500	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


REMAND

The veteran filed a claim for disability compensation in 
April 2002.  He claimed that due to the pressures of war he 
experimented with intravenous (IV) drugs while serving aboard 
the USS Intrepid.  He stated that he shared needles with 
other service members.  The veteran has steadfastly 
maintained that his drug use was limited to his period of 
service.  He also said that while in service he began to get 
a tattoo and was stuck with the needle a few times but then 
changed his mind and left the tattoo parlor.  (He later 
reported to a VA examiner in February 2003 that he did not 
complete the tattoo because the equipment was not working 
correctly.)  The veteran's October 1969 separation 
examination is negative for any evidence concerning the 
tattoo.  

The veteran has also claimed that he was onboard the aircraft 
carrier when an airplane crashed and several people were 
killed.  The veteran was at the scene and got blood on his 
person but he did not recall having any breaks in his skin.  
The veteran's service medical records (SMRs) are negative for 
any suggestion of risk factors for hepatitis C.  

Associated with the claims file is a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, which was received at 
the RO in June 1977.  The form indicates that the veteran was 
admitted to a medical facility for treatment of polydrug 
dependence.  The facility involved is not readily evident 
from the information on the form.  Nevertheless, such 
treatment records are pertinent to the veteran's claim and 
the RO must make an effort to obtain the records and 
associate them with claims file.  (A February 1977 letter 
from the RO to Hennepin County Medical Center shows that the 
veteran had been hospitalized at that facility for 2 days in 
January 1977.  The disease or injury for which he was 
hospitalized was not identified.)

The veteran provided private treatment records from Cambridge 
Medical Center, dated from September 2001 through October 
2001.  The records show that the veteran underwent an 
ultrasound guided needle biopsy of the liver and the results 
of the biopsy.  The records do not contain any laboratory 
test results confirming a diagnosis of hepatitis C, but a 
history of this disease was noted.  

The veteran has also submitted treatment records from his 
physician, P. B. Dickinson, M.D., for the period from October 
2001 to March 2002.  The records contain references to the 
veteran's diagnosis of hepatitis C but do not include the 
pertinent records of when the veteran was first suspected of 
having hepatitis C and the laboratory test results that 
established such a diagnosis.  In addition, the limited 
records from Dr. Dickinson contain no mention of any possible 
risk factors.  The assessment of risk factors is of vital 
importance in this type of case and the complete treatment 
records should be obtained to provide a complete 
understanding of the onset and possible etiology of the 
veteran's hepatitis C.

The veteran was afforded a VA examination in February 2003.  
The examiner obtained the veteran's history.  The veteran 
again said his use of drugs was limited to his period of 
military service.  The examiner indicated that hepatitis 
screening and liver function testing was accomplished, the 
results of which were not available at the time the examiner 
wrote her report.  The examiner provided no nexus opinion 
regarding whether any incident in service indicated that the 
veteran was exposed to hepatitis C.  The veteran must be 
provided a new VA examination.  The examiner must conduct a 
detailed review of the evidence of record, interview the 
veteran, identify the risk factors involved, and ensure that 
appropriate laboratory studies have been conducted and the 
results establishing that the veteran has hepatitis C are 
available prior to providing any opinion.  It is imperative 
that the VA examiner provide an opinion as to the etiology of 
any hepatitis C, if possible.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
names, addresses and approximate 
dates of treatment for all VA and 
non-VA health care providers who 
have treated him for his hepatitis C 
or any liver-related complaints.  
After securing the necessary 
releases, the RO should attempt to 
obtain copies of pertinent 
laboratory studies and treatment 
records.  The veteran should be 
specifically requested to provide, 
or authorize the RO to obtain, the 
complete treatment records of 
Dr. Dickinson and the Cambridge 
Medical Center or the appropriate 
physician or health group, where he 
was first evaluated for his 
hepatitis C.  Records should also be 
sought from the Hennepin County 
Medical Center for treatment in 
January 1977 and from the facility 
where polydrug dependence was 
diagnosed in about May 1977.

2.  The veteran should be afforded a 
VA examination by a physician with 
expertise in the evaluation of 
hepatitis C.  The claims folder, as 
well as a copy of this remand, 
should be made available to the 
examiner for review.  All necessary 
tests should be conducted to 
ascertain whether the veteran has 
hepatitis C, if records obtained by 
the RO are not conclusive on this 
point.  The examiner should review 
the results of any testing prior to 
completion of the report.  The 
examiner should obtain a detailed 
history regarding the veteran's 
exposure to risk factors for 
hepatitis C during his period of 
military service and since.  The 
examiner is requested to indicate 
whether it is at least as likely as 
not that hepatitis C is traceable to 
the veteran's period of military 
service.  The risk factors that lead 
to any conclusion of a relationship 
to military service should be 
specifically identified.  A complete 
rationale for any opinion expressed 
must be provided.

3.  Thereafter, the RO should review 
the claims file to ensure that all 
of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
VA examination report and required 
medical opinion to ensure that it is 
responsive to and in compliance with 
the directives of this remand; if 
not, the RO should implement 
corrective procedures.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

